Name: 81/594/EEC: Council Decision of 27 July 1981 on the granting of food aid in cereals to Madagascar and Mauritius
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-05

 Avis juridique important|31981D059481/594/EEC: Council Decision of 27 July 1981 on the granting of food aid in cereals to Madagascar and Mauritius Official Journal L 219 , 05/08/1981 P. 0014 - 0014****( 1 ) OJ NO L 141 , 27 . 5 . 1981 , P . 37 . COUNCIL DECISION OF 27 JULY 1981 ON THE GRANTING OF FOOD AID IN CEREALS TO MADAGASCAR AND MAURITIUS ( 81/594/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS BY ITS DECISION 81/367/EEC ( 1 ) THE COUNCIL , IN THE CONTEXT OF THE 1981 CEREALS FOOD-AID PROGRAMME , RESERVED CERTAIN QUANTITIES OF CEREALS FOR EMERGENCY OPERATIONS AND OTHER UNFORESEEN SITUATIONS ; WHEREAS A CERTAIN QUANTITY OF CEREALS IS STILL AVAILABLE UNDER THAT RESERVE ; WHEREAS THE COMMUNITY HAS RECEIVED CERTAIN REQUESTS FOR EMERGENCY FOOD AID ; WHEREAS THE COMMUNITY SHOULD RESPOND FAVOURABLY TO THOSE REQUESTS , HAS DECIDED AS FOLLOWS : SOLE ARTICLE EMERGENCY FOOD AID IN CEREALS FROM THE RESERVE OF THE 1981 PROGRAMME FOR CEREAL FOOD AID SHALL BE ALLOCATED AS FOLLOWS : // // RECEPIENT // QUANTITY // DELIVERY TERMS // // MADAGASCAR // 6 000 TONNES // FOB // MAURITIUS // 2 000 TONNES // FOB // DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER